Brown, J.,
concurs in part and dissents in part, and votes to modify the judgment appealed from, on the law, by reversing the defendant’s conviction of sexual abuse in the first degree, *276vacating the sentence imposed thereon, and dismissing that charge, with a memorandum in which Eiber, J., concurs.
In my view, the defendant’s conviction of the crime of sexual abuse in the first degree (Penal Law § 130.65) cannot be sustained.
The record clearly indicates that in rendering its verdict, Criminal Term, after acquitting the defendant of forcible and statutory rape and forcible sodomy, found the defendant guilty of the crime of sexual abuse in the first degree as a lesser included offense of that count of the indictment which charged the defendant with sodomy in the first degree based upon lack of consent by reason of the age of the victim (Penal Law § 130.50 [3]; § 130.65 [3]). Under the law in effect at the time of the occurrence of the offense, a conviction of sexual abuse in the first degree predicated upon lack of consent due to the age of the victim could not be sustained absent corroborative evidence tending to establish that an attempt was made to engage the victim in sexual contact and to connect the defendant with the commission of the offense (Penal Law former § 130.16; § 130.65 [3]).
The complainant, who was nine years old at the time of the incident, testified that an individual whom she identified as the defendant accosted her on the stoop of her apartment building. She claimed that the defendant grabbed her by the neck and forced her into the hallway of the building and down into the basement where he raped and sodomized her. She testified further that although she tried, she was not able to get away, and, also, that when the incident was over, her assailant shut off the lights and ran upstairs. She said that after her assailant left, she heard him speak with her great uncle but that she remained in the basement without calling out or saying a word until her great uncle found her later and brought her upstairs.
The complainant’s great uncle testified that at some point during the evening of the incident he had seen the defendant in the basement in a disheveled condition with his pants zipper open. He had seen no one else at that time, however, and had gone back upstairs. It was only upon later returning to the basement that he discovered his great niece, the complainant. The only other significant prosecution evidence in the case was provided by the hospital resident who examined the complainant on the evening of the incident. She testified, however, that the complainant’s hymen was found to be intact and that there were no signs of physical trauma to either her *277genital area or elsewhere. The resident also found the child’s vulva, vagina, fundus, rectum and mouth to be normal, and could not state with any degree of certainty whether there had been penetration of the vagina.
While in order to satisfy the corroboration requirement of Penal Law former § 130.16, the independent corroborative evidence need not prove the defendant’s guilt to a moral certainty, it must "harmonize with the victim’s testimony in such a manner as to furnish the necessary connection between the defendant and the crime” (People v De Vyver, 89 AD2d 745, 747; see also, People v Creedon, 106 AD2d 515). At bar, the medical evidence did not in any respect support the complainant’s testimony or otherwise tend to establish that an attempt was made to engage her in sexual contact. All that we have in this record is evidence of the defendant’s presence in the basement in a disheveled condition at some point during the time when the acts are alleged to have occurred. That, in my judgment, is not sufficient to provide the corroboration necessary to sustain the conviction (see, People v Fuller, 66 AD2d 27, affd 50 NY2d 628; People v St. John, 74 AD2d 85).
However, I would concur in the affirmance of the conviction for unlawful imprisonment since there is a sufficient basis for concluding on this record that the unlawful imprisonment was independent of and did not merge with the sexual offenses charged (cf. People v Geaslen, 54 NY2d 510) and further that, since there is no corresponding requirement of corroboration as to the crime of unlawful imprisonment, sufficient proof of guilt may be found solely from the testimony of the victim (Penal Law § 135.05). Moreover, since the conduct underlying the conviction for unlawful imprisonment also serves to constitute the conduct underlying the conviction for endangering the welfare of a child, I would also agree that the conviction for that offense should be affirmed.